Citation Nr: 0114962	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2000 by the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file was transferred to the St. Paul, Minnesota, Regional 
Office (RO).


FINDING OF FACT

There is credible supporting evidence that the veteran 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor; and credible evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that a December 2000 VA examiner indicated 
that the veteran met the criteria for PTSD.  Although a 
contrary opinion (October 1999 VA examination) exists in the 
claims file, the Board is unable to distinguish the opinions, 
and therefore finds that VA medical records reflect a 
diagnosis of PTSD, and further find that a VA examiner has 
opined that the veteran's PTSD is related to events in 
service.  However, the Board notes that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor that has been verified so as to 
support the diagnosis of PTSD.

The veteran's personnel records reflect that he served as a 
medical technician, medical aidman, and surgical technician 
in the Asian-Pacific theater during World War II.  In his 
statements and examinations the veteran has indicated that 
his stressors included taking care of wounded soldiers and 
picking up "dead burning bodies."  He also indicated that 
he witnessed a U.S. military plane crash (with fatalities) 
and the mistreatment of Japanese soldiers while taking part 
in patrols.  The veteran has indicated that he sought help 
for his war-related depression shortly after service; he 
stated that the records were not available.

Based on the veteran's statements, his military occupational 
specialty, and his personnel records, the Board finds that 
the claimed stressors have probably been verified by credible 
supporting evidence.  At the very least, the veteran's 
description of his wartime experiences are not inconsistent 
with the remaining evidence.  The evidence shows that the 
veteran currently has a diagnosis of PTSD, and a VA examiner 
has linked the condition to events in service.  As such, the 
evidence shows that the veteran's PTSD arose out of his 
experiences in service.  38 C.F.R. § 3.304(f); Cohen, supra.  
In reaching this determination, the Board has concluded that 
the absence of service medical records has required 
substantial  reliance on the non-medical records.


ORDER

Entitlement to service connection for PTSD is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

